Citation Nr: 0201871	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  00-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran was in a missing status, but found to be entitled 
to pay, from November 1, 1943, to December 31, 1944, was 
under an MPA terminated status on December 31, 1944, and had 
recognized guerrilla service from January 1, 1945, to 
September 1, 1945.  The missing status was considered to be 
recognized guerrilla service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating determination of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1. The veteran was in a missing status, but found to be 
entitled to pay, from November 1, 1943, to December 31, 1944, 
was under an MPA terminated status on December 31, 1944, and 
had recognized guerrilla service from January 1, 1945, to 
September 1, 1945.

2.  The veteran's recognized active service does not include 
status as a POW; there is no reasonable basis to question the 
finding of the service department that the veteran was not a 
prisoner-of-war (POW).

2.  The veteran died on September [redacted], 1990.

3.  The death certificate listed the causes of death as acute 
myocardial infarction; hypertension.  Cardiovascular disease 
was not manifest during service or within 1 year of 
separation from service.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime. 



CONCLUSIONS OF LAW

1.  The veteran is not entitled to recognition as a POW for 
30 days or more for purposes of qualifying for the 
presumptive provisions of Public Law 97-37 and Public Law 
100-322.  38 U.S.C.A. §§ 101(2), (24), 107, 1112(b), 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(y), 3.8, 3.9, 
3.203(c), 3.303, 3.304, 3.307, 3.309(c) (2001).

2.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  Moreover, the VA informed the 
appellant of the VCAA in a December 2000 letter and attempted 
to obtain copies of all treatment records from physicians 
identified by the appellant.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The appellant asserts that the veteran was a POW.  The 
initial question that must be resolved in this matter is 
whether the record has established that the veteran had 
status as a former POW for 30 days or more as defined by 
38 C.F.R. § 3.309 and 38 U.S.C.A. § 1112(b).  See 38 U.S.C.A. 
§ 101(32); 38 C.F.R. § 3.1(y) (2001).  The Public Laws to 
which the appellant links her claim essentially enumerate a 
number of diseases for which service connection may be 
granted based upon one's status as a former POW for 30 days 
or more.  Former POW Benefits Act of 1981, Pub. L. No. 97-37 
(1981), Pub. L. No. 100-322 (1988).

A review of the record demonstrates that in a March 1946 
Affidavit for Philippine Army Personnel, the veteran was 
reported as not having been a POW.  In a DARP Form 632, the 
veteran was determined to have no POW status by the U. S. 
Army Reserve Personnel Center in November 1969.  

In a November 2000 statement in support of claim, the 
appellant indicated that the veteran was captured by a 
Japanese group on November 1, 1943, and released on December 
31, 1944.

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.8, 3.9 (2001).  Generally, a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 
Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner-of-war during a period of war unless a 
reasonable basis exists for questioning it.  38 C.F.R. 
§ 3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not required 
to follow the service department's findings that the veteran 
was not a POW.  Young, 4 Vet. App. 106; VAOPGCPREC 14-94.  VA 
may utilize other evidence to establish the conclusion of a 
Philippine veteran's period of service under 38 C.F.R. 
§ 3.9(b) (2001).  If the appropriate evidence is not 
submitted, the claim fails due to the absence of legal merit 
or lack of entitlement under the law and, as such must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board does note that the opinion of the General 
Counsel addresses Regular Philippine Scout service and 
service in the Philippine Commonwealth Army, rather than 
recognized guerrilla service.

The Board notes the appellant's contentions that the veteran 
was a POW from November 1, 1943, to December 31, 1944.  
However, the Board must adhere to established laws and 
regulations in its determinations. 

A review of the record reveals that the service department 
verified that the veteran was in a missing status, but found 
to be entitled to pay, from November 1, 1943, to December 31, 
1944, was under an MPA terminated status on December 31, 
1944, and had recognized guerrilla service from January 1, 
1945, to September 1, 1945.  The VA is bound by the service 
department's certification as to a claimant's military 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); see 
38 C.F.R. §§ 3.1(y)(1), 3.203.  The veteran had no other 
verified service.

Under 38 C.F.R. §  3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  The appellant 
has alleged that the veteran had confinement as a POW from 
November 21, 1943, to December 31, 1944, when he was in a 
missing status.  However, the veteran failed to report POW 
status on his Philippine Army Processing affidavit in 1946.  
He also made no claim of such status in 1989.  Accordingly, 
the Board finds that there is no reasonable basis on this 
record to question the service department findings that the 
veteran does not have the status of a former POW under the 
provisions of Public Laws 97-37 and 100-32.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).  In order to constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

If the disorder is cardiovascular disease, to include 
hypertension, service connection may be granted if manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2001).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2001).

Service connection was not in effect for any disability 
during the veteran's lifetime.  

The death certificate shows that the veteran died in 
September 1990.  According to the death certificate, the 
causes of death were acute myocardial infarction; 
hypertension.  

A review of the veteran's service medical records 
demonstrates that at the time of his March 1946 service 
discharge examination, normal findings were reported for the 
cardiovascular system.  The veteran's blood pressure was 
noted to be 100/80. 

In her October 2000 substantive appeal, the appellant 
indicated that the veteran's death was caused by heart 
disease resulting from his period as a POW.  

In a February 2001 letter, the veteran's private physician, 
D. B., M.D., indicated the veteran had been confined at the 
Bel-Cast Clinic on the following dates:  April 13-17, 1982, 
with diagnoses of hypertension, arthritis of both knees and 
lumbago; August 12-13, 1983, with diagnosis of hypertension, 
coronary insufficiency, and gastritis; and July 1-3, 1986, 
with a diagnosis of acute respiratory tract infection with 
pyrexia.  

In a March 2001 letter, L. E., M.D., indicated that the 
veteran had been under his care for several years, probably 
about 10 years ago.  Dr. E. indicated that he did not have 
the veteran's records as he kept them for no more than five 
years.  

In April 2001, the Dr. B. forwarded copies of lab results for 
tests performed in April 1982 and July 1986.  

In a May 2001 letter, the appellant indicated that all other 
physicians who treated the veteran were either out of the 
country or deceased.  

As to the cause of death listed on the veteran's death 
certificate, the Board notes neither an acute myocardial 
infarction nor hypertension were noted until many years after 
service.  The first objective medical finding of hypertension 
was not until more than 35 years after the veteran's 
separation from service. 

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's cause of death 
is related to service are her own contentions, which are set 
forth in various correspondence received by VA.  The Board 
does not doubt the sincerity of the appellant's belief in 
this claimed causal connection.  However, as the appellant 
has not been shown to be a medical expert, she is not 
qualified to express an opinion regarding any medical 
causation of the acute myocardial infarction or hypertension 
which led to the veteran's death.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).

The record fails to demonstrate any basis to link the 
veteran's death with his period of service.  There is no 
allegation that any competent evidence exists that 
demonstrates a connection to service.  

Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

